DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 05/09/22 is acknowledged and has been entered.  Claims 1, 7 and 22 have been amended.  Claims 17-20 were previously cancelled.  Accordingly, claims 1-16 and 21-24 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 22 is vague and indefinite because claim 22 depends from claim 12 which depends from claim 1 and claim 1 specifically requires a treatment which produces less renal stress relative to treatment with intermittent hemodialysis.  Thus, the claims appear to already require that no such treatment such as intermittent hemodialysis is used.  This causes confusion in the claim as to if the Applicant is trying to switch from a limitation that does not allow intermittent hemodialysis to a claim that now has intermittent hemodialysis and then is switched.  It is recommended but not required to delete claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al., (Clin J Am Soc Nephrol 11: June 2016, pages 938-946) in view of Kypros et al (US 2012/0135427) and further in view of Kierdorf et al., (American Journal of Kidney Diseases, Vol 28, No. 5, Suppl 3 (November), 1996: pages S90-S96) (submitted in the IDS filed 12/18/2020).
          Kimmel et al discloses a method of obtaining a urine sample from a subject and measuring the renal stress markers of IGFBP7 and TIMP-2 in the sample and multiplying the values and comparing to that of a cutoff (threshold) and determining acute kidney injury (AKI) (e.g. abstract, pgs 939941, 943, 945).  Kimmel et al discloses that the subject can be a critically ill subject in an ICU or can be a subject having had surgery (e.g. Table 1, page 941 & page 943).  Kimmel et al discloses that the subject can be subjected to hemodynamics (e.g. page 945).  Kimmel et al discloses the markers are measured in ng/ml and that the formula ([TIMP-2]x[IGFBP7])/1000 is used (e.g. abstract).
          Kimmel et al differs from the instant invention in failing to explicitly teach performing the method on an individual subject.
          Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2 and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the method of Kimmel et al because Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the markers in an individual subject such as taught by Kypros et al into the method of Kimmel.
         Kimmel et al and Kypros et al differ from the instant invention in failing to teach treating the subject with a method or renal replacement therapy that produces less renal stress relative to treatment with intermittent hemodialysis.
         Kierdorf discloses treating a subject with a method of renal replacement therapy (Continuous treatment modalities, such as continuous renal replacement therapies, CCRTs, are well established in the treatment of severely ill patients with ARF (e.g. page S94, 2nd Column ,2nd paragraph) that produces less renal stress relative to treatment with intermittent hemodialysis.  Kierdorf et al teaches that the main advantages of Continuous renal replacement therapies, CRRTs, as opposed to intermittent hemodialysis, IHD, are greater hemodynamicst ability, avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes (abstract). Kierdorf et al also discloses that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT (e.g. page S91).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al because Kimmel et al teaches that the subject may be subjected to hemodynamics and Kierdorf et al teaches that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT and also the avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al.

         Claims 6-7, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Anderberg et al (WO 2014/070935).  
         See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
          Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the use of an immunoassay instrument comprising a solid phase and antibodies for the IGFBP7 and/or TIMP-2 immobilized on the solid phase and the use of second antibodies conjugated to a label.
         Anderberg et al teaches that it is known and conventional in the art to utilize a lateral flow assay comprising immobilized antibodies for multiple markers such as IGFRBP7 and TIMP-2 and secondary labeled antibodies used in a sandwich assay for the detection of the markers wherein the instrument comprises a reader, meter and display for quantitating the markers and reporting the results (e.g. pages 15-20, 35-42).  Anderberg et al discloses the device can compare the measurement to a threshold (e.g. page 35). 
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of a lateral flow assay device such as taught by Anderberg et al into the modified method of Kimmel et al for the detection, measurement and displaying of results because Anderberg et al shows that such a device is well known, routine and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a lateral flow assay device such as taught by Anderberg et al into the modified method of Kimmel et al for the detection, measurement and displaying of results in the modified method of Kimmel et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Vijayan et al., (Am J Kidney Dis. 2016, 68(1), pages 19-28) (submitted in the IDS filed 12/18/2020).
See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the subject has sepsis.
Vijayan et al teaches that it is known and conventional in the art that the patient can have sepsis when detecting TIMP-2 x IGFBP7 in a clinical setting in subjects having AKI (e.g. page 23, Table 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a subject having sepsis and AKI in the modified method of Kimmel et al because Vijayan et al shows that it is known and conventional in the art that the patient can have sepsis when detecting TIMP-2 x IGFBP7 in a clinical setting in subjects having AKI.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a subject having sepsis and AKI in the modified method of Kimmel et al.

Claims 12-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Anderberg et al (US 2012/0283128) (listed in the IDS filed 12/18/2020).
See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the subject is undergoing renal replacement therapy at the time the sample is obtained.
Anderberg et al teaches that it is known in the art that biomarkers such as IGFBP-7 and TIMP-2 can be detected and that such biomarkers can be used in the monitoring of a treatment regime such as renal replacement therapy once the therapy has been started (e.g. abstract, para’s 0106, 0124 and Table 2).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to monitor the renal replacement therapy in the modified method of Kimmel et al with the threshold values in the modified method of Kimmel et al because Anderberg et al shows that it is known and conventional in the art to monitor a therapy once it has been started and that the markers can show improved or worsened prognostic state that can indicate that a particular treatment is or is not efficacious (e.g. para 0106) and one of ordinary skill would apply the modified method of Kimmel et al to a sample obtained from the subject that has been started on the CRRT to determine if the treatment is efficacious.
With respect to claims 13-14 and 22 and the value above the threshold and the actions required.  Kimmel et al teaches that results above 2.0 had 11.o times the odds of AKI and therefore one would recognize that when the values were above the cutoff in the subject undergoing the therapy that the therapy was not working efficaciously and therefore the fluid rate would need to be reduced and the protocol would need to be switched.  Also, it is unclear what applicant intends in claim 22 (see 112 (b) rejection supra).
Response to Arguments
Applicant's arguments filed 05/09/22 have been fully considered but they are not persuasive.  
112 (b) rejection:
Applicant argues that claim 22 is amended to specify that the ongoing renal replacement therapy is intermittent hemodialysis and that the rejection should be withdrawn.
This argument is not found persuasive because although the amended claim now provides antecedent basis the claim is still vague and indefinite because as stated in the previous office action claim 22 depends from claim 12 which depends from claim 1 and claim 1 specifically requires a treatment which produces less renal stress relative to treatment with intermittent hemodialysis (thus appearing to be teaching that the method is not using intermittent hemodialysis).  Thus, the claims appear to already require that no such treatment such as intermittent hemodialysis is used.  This causes confusion in the claim as to if the Applicant is trying to switch from a limitation that does not allow intermittent hemodialysis to a claim that now has intermittent hemodialysis and then is switched.

103 Rejections:
Applicant argues that none of the cited references teach, suggest, or predict using IGFBP7 and/or TIMP-2 to evaluate renal stress for risk of a prolonged course of RRT in a subject, and that none of the cited references teach, suggest, or predict using IGFBP7 and/or TIMP-2 to determine candidacy for RRT modality that produces less renal stress relative to intermittent hemodialysis.
This argument is not found persuasive because as stated supra and in the previous office action the combination of Kimmel et al, Kypros et al and Kierdorf et al teach the same measurements, identification and treating steps as currently recited  and when every active method step has been performed, the prior art method is met.  
Applicant argues that Kimmel does not disclose assessment of renal stress associated with risk of a prolonged course of RRT using IGFBP7, TIMP-2, or combination of IGFBP7 and TIMP-2.
This argument is not found persuasive because there is nothing in the claims of assessment of renal stress associated with risk of a prolonged course of RRT.  The instant claims are directed to a method of treating renal stress and as stated supra the combination of Kimmel et al, Kypros et al and Kierdorf et al teach the same measurements, identification and treating steps as currently recited  and when every active method step has been performed, the prior art method is met.  Further, the applicant is arguing Kimmel individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that neither Kypros nor Kierdorf teaches or suggest use of IGFBP7 and/or TIMP-2 to assess any disease or condition. 
This argument is not found persuasive because the applicant has not relied upon Kypros or Kierdorf for teaching the measurement of IGFBP& and/or TIMP-2 and it correlation to a disease or condition but rather has relied upon the primary reference of Kimmel for providing this information.  Further, the applicant is arguing Kypros and Kierdorf individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that while Kierdorf compares advantages and disadvantages of CRRT and IHD, Kierdorf does not disclose that CRRT produces less renal stress relative to IHD.  Applicant argues that Kierdorf discloses that the most important disadvantage of CRRT is the uninterrupted necessity for anticoagulants, and that whether patients may profit from continuous elimination of mediators in ARF and MODS remains an open question. Kierdorf points to the problems of clinical studies conducted thus far comparing the outcome in patients with ARF by IHD or CRRT, and states that a benefit of CRRT as opposed to IHD in the treatment of critically ill patients with ARF will need to be determined with randomized prospective studies.
           This argument is not found persuasive because as stated supra and in the previous office action Kierdorf et al teaches that the main advantages of Continuous renal replacement therapies, CRRTs, as opposed to intermittent hemodialysis, IHD, are greater hemodynamicst ability, avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes (abstract). Kierdorf et al also discloses that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT (e.g. page S91).  Thus, Kierdorf is teaching that CCRT produces less renal stress compared to IHT.  Further, it is noted that the combination of Kimmel et al, Kypros et al and Kierdorf et al teach the same renal replacement therapy (CRRT) as currently recited and therefore it is deemed that CRRT would provide less renal stress relative to IHT.  Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise be obvious.  See Ex Parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
            Applicant remaining arguments are that Anderberg 1, Vijayan and Anderberg II do not cure the deficiencies of Kimmel in view of Kypros and Kierdorf.
            These arguments are not found persuasive because of reasons stated supra that the combination of Kimmel in view of Kypros and Kierdorf teach all the instantly recited limitations and therefore do not have deficiencies.  Thus, the combinations with Anderberg 1, Vijayan and Anderberg II are deemed appropriate and maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641